Citation Nr: 1302310	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for depressive disorder.

2.  Entitlement to a disability rating in excess of 30 percent for depressive disorder.

3.  Entitlement to a disability rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990, and from November 1990 to January 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for service-connected depressive disorder; and in excess of 30 percent for service-connected bronchial asthma.  The Veteran timely appealed.

In June 2011, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  
 
The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the current record, and the Board finds it unnecessary to remand the matter for further action.

Consistent with the Veteran's assertions and the determination rendered herein, the Board has recharacterized the appeal for increased rating for service-connected depressive disorder as encompassing the first two issues on the title page.
  
Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of service connection for obstructive sleep apnea has been raised by the record (July 2011 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of disability ratings in excess of 30 percent for service-connected depressive disorder, and in excess of 30 percent for service-connected bronchial asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period of time covered by the claim, the Veteran's depressive disorder has been manifested by moderate difficulty in occupational or social functioning, due to depressed mood, anxiety, and suicidal thoughts.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for depressive disorder, for the entire period of time covered by this claim, are nearly approximated.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a September 2009 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the September 2009 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the June 2011 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Service connection has been established for depressive disorder.  The RO has evaluated the Veteran's disability as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434, pertaining to mood disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

Under that formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Historically, VA treatment records include an Axis I diagnosis of major depressive disorder by history, currently in remission in November 2004.  At that time the Veteran reported being socially isolated by choice; he denied worrying that people will judge him or that he will humiliate himself.  He reported no problems with sleeping, no change in interest, concentration, or appetite.  His psychomotor status had increased.  He denied suicidal ideation, and denied guilt.  The Veteran wondered why he had been married and divorced twice, and was looking at a third divorce.  He had therapy in the past with limited insight.  The Veteran reported his mood as "pretty good," and denied obsessive thoughts or compulsive behaviors.  No manic or psychotic symptoms were elicited.  The Veteran denied anxiety, panic attacks, or symptoms of social phobia.  Occasionally, he lost things needed at work.  The Veteran reported having friends to talk to, and not friends to interact with consistently.

In November 2006, the Veteran again reported no suicidal ideation.  He denied feeling anxious, and reported that medication was helping.  He reported his concentration as "pretty good."  His mood was "fair."  Records show that the Veteran also has an Axis I diagnosis of ADHD, combined type.  One examiner noted some trouble with disrupted sleep and increased appetite; and indicated that the Veteran's depression was currently in remission, although recent stressors have contributed to slight worsening of mood.

In January 2007, the Veteran's sister reported noticing a real change in the Veteran's spirit because he no longer wanting to go fishing or hunting; and reported that the Veteran's illnesses had taken a severe toll on his relationships with his children and marriages.    

The report of a January 2007 VA examination shows an Axis I diagnosis of depressive disorder, not otherwise specified; and assigns a global assessment of functioning (GAF) score of 53.  The examiner opined that the Veteran's symptoms were mild-to-moderate, and have persisted for years.

VA treatment records, dated in July 2009, show that the Veteran reported significant marital strife related to communication and his wife's prescription drug problem.  At that time he reported a willingness to work on the marriage.  A VA social worker noted no suicidal ideation.  In August 2009, the Veteran reported working as a home health nurse, and that he was also preaching.  He reported being married to his third wife and would get a divorce, if he was not a preacher.  Overall, he reported that his mood was good, and he slept well.  The Axis I diagnosis at the time was major depressive disorder, recurrent, in partial remission.  A GAF score of 61 was assigned.  Again, the Veteran reported no suicidal ideation. 

During a November 2009 VA examination, the Veteran reported experiencing episodes of depression, which he described as "in a fog."  He reported that nothing interested him; and that he did things he had to do, but did not get enjoyment or pleasure from them.  He reported these episodes happening one-to-two days every week or two, which was slightly more than he had been experiencing at his last VA examination.  The Veteran reported no sleep difficulties, and that he was rested most mornings, although he felt tired frequently during the day.  The Veteran did report some thoughts of things he experienced in active service, but did not describe any nightmares or significant intrusive thoughts.  He reported that some images came to him when performing his nursing duties, if he was working with someone that he believed would die fairly soon.

Mental status examination in November 2009 revealed that the Veteran was casually groomed and cooperative throughout the interview.  He had good eye contact.  His speech was within normal limits, with regard to rate and rhythm.  His mood was euthymic; affect was appropriate to content.  The Veteran's thought processes and associations were logical and tight, with no loosening of associations or confusion noted.  He was oriented in all spheres.  There was no evidence of delusions or hallucinations.  His insight and judgment was deemed to be fair.  The Veteran reported occasional suicidal ideation, with no plan or intent; and reported having more significant ideation about one-and-one-half years ago, with no plan or intent at the time.  He denied any homicidal ideation.  The Veteran was found competent for VA purposes, and not in need of psychiatric hospitalization.  The Axis I assessment was depressive disorder, not otherwise specified.  A GAF score of 61 was assigned.

The November 2009 examiner indicated that the severity of the Veteran's symptoms was deemed to be mild, and had persisted for a number of years.  His mental health records over the past year reflect that the Veteran was generally doing quite well.  The examiner noted that the Veteran's symptoms did not preclude gainful employment, and did not have a significant impact on social functioning or behavior.  The examiner found no impairment in thought processes or communication.

VA treatment records, dated in March 2010, show an Axis I diagnosis of major depressive disorder, recurrent, in partial remission; and an assigned GAF score of 61.  The Veteran reported having stress with work; and reported that his church was recently hit by a tornado, and he was working on repairing the damage.  He reported working as a preacher, in addition to nursing.

The report of an April 2011 VA examination reflects that the Veteran's first treatment for depression was approximately ten years earlier, and that he had no history of psychiatric hospitalization or of suicide attempts.  The Veteran reported his typical mood as "blah," and that he did not feel terribly happy or terribly sad.  He stated his energy was not good, and he fatigued easily; and reported reduced enjoyment in pleasurable activities.  The Veteran reported that he never had much self-esteem, but he did not feel guilty and did not blame himself for things.  He reported having some suicide ideation earlier this year, when he found out that his wife had relapsed on prescription drug abuse; and that he had not had any additional suicide ideation since that time.  He slept eight or more hours per night, but did not feel rested when he woke in the morning.  When not working or sleeping, the Veteran reportedly occupied his time with computer games, or spent time studying the bible.  

Mental status examination in April 2011 revealed that the Veteran was alert and oriented to person, place, and time.  He was casually dressed and appropriately groomed.  He was pleasant and cooperative, and made humorous remarks during the interview.  His concentration and memory appeared to be grossly intact.  His speech was of normal rate, rhythm, and tone.  Thoughts were presented in a logical and linear fashion.  There was no indication of impairment in thought processes or communication.  His insight and judgment appeared to be intact.  The Axis I diagnosis was major depressive disorder, recurrent, mild.  A GAF score of 70 was assigned.

The April 2011 examiner opined that the Veteran had some mild symptoms of depression that affected his social relationships primarily, and may also have some impact on his occupational endeavors.  His depression did not preclude his ability to work.  

In June 2011, the Veteran testified that there were lots of days that he did not want to do things, or to deal with people; and that he would rather just lay around and sleep.  He testified that he felt he could just stay in bed and do nothing, probably two or three days a week.  With regard to suicidal ideation, the Veteran testified that he told the examiner that he had an issue the first part of this year; and described getting a new truck, and being in a bad situation and mood about it.  The Veteran testified that he actually took off in the truck and was ready to just be rid of the whole truck; and the debt, and me, and everything else in the process.

The Veteran also testified that he was now married to his fourth wife.  He testified that between nursing and seeing death and dying all through his career, and being a minister and dealing with other people's problems that he could not share with others, he just piled more on his own plate.  He testified that he had anxiety attacks, probably once or twice a month; and that his medications were increased.  As noted above, his testimony is deemed credible.  

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

During the rating period in this appeal, the assigned GAF scores have ranged from 61 to 70, which indicate some mild symptoms or some difficulty in social or occupational functioning.  Based on the symptoms manifested, the Board finds that the Veteran's depression more nearly approximates an occasional decrease in work efficiency and task performance.  The Veteran reported that he was having significant marital difficulties during this period and that there were many days where he did not want to do things or deal with people and would just lay around and sleep.  The Board finds the Veteran's statements to be credible, and consistent with findings that the Veteran's depression has persisted for a number of years.

Based on the evidence of record that includes the Veteran's credible statements, the Board finds that a 30 percent disability rating is warranted for depressive disorder.  The evidence more nearly approximates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, and at times suicidal thoughts rather than occupational and social impairment due to mild or transient symptoms which affect social and industrial impairment during periods of significant stress.  He reports that he did not really have any social interests or friends but would instead stay in his house.  After his sermons, he might talk with people for a little bit and hang out with the kids but that was his only interaction with people.  Given the evidence of depressed mood, anxiety, suicidal thoughts, social impairment and reduced enjoyment in pleasurable activities, the Board finds that the evidence more nearly approximates the criteria for a 30 percent disability rating.


ORDER

A 30 percent disability rating for depressive disorder is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Records 

Records in the claims folder show that the Veteran's claim for Social Security benefits based upon disability was pending in May 2007.  The medical evidence (other than VA treatment records) that is used by SSA to award disability benefits and any recent evaluations should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Any additional VA treatment records for the Veteran's depressive disorder and for his bronchial asthma, dated from October 2010 to the present, should be associated with the Veteran's paper claims file or his Virtual VA file.

VA is obliged to assist a Veteran to obtain evidence pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2002).

Depressive Disorder  

The Veteran contends that his service-connected depressive disorder is more severe than currently rated.  Consequently, he maintains that a disability rating greater than the currently assigned 30 percent evaluation is warranted.

As noted above, the Veteran testified that while the June 2011 examination report did not indicate he had suicidal ideation, he actually told the examiner that he had an issue earlier in the year where he was ready to be rid of his truck, the debt, himself and everything else.  

Under these circumstances, VA cannot rate the service-connected depressive disorder for a disability rating in excess of 30 percent without further medical clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from the Social Security Administration, of any determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records (other than VA treatment records) used as a basis of the award, and any recent evaluations.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's VA treatment records for depressive disorder and for bronchial asthma that date from October 2010.  

3.  Thereafter, accord the Veteran an appropriate VA examination, for evaluation of the service-connected depressive disorder.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

All pertinent findings shown on evaluation should be noted in the examination report.  In addition, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's depressive disorder, and an explanation of the meaning of the score.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected depressive disorder from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner furnish the requested data.

4.  After ensuring that the requested actions are completed, and undertaking any other development action that is deemed warranted, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


